The Surrogate.
The first thing to be determined is whether' the fund is to be treated as real or personal property. It was derived from sales of real estate, made, in pursuance of the provisions of the will. The real estate was. not devised to the executors, nor was the. legal title vested in them by operation of law; it, therefore, descended to the heirs at law, subject, however',-,to the power of sale, which, when executed, divested the legal title of the heirs, and the purchase money became assets in the'hands of the executors.- The object of the testator to have his real estate converted into money is obvious, for the only disposition made by him of this part of his estate is a disposition of the proceeds. The conversion was directed for the convenience of division, and those to whom it is given take an interest in the money and not in the land. These principles are well settled, and the fund must be regarded as personal estate, whoever may be entitled to it.
I next proceed to consider, the nature of the interest which the son, Smith Hulse, took under the will. The following is the provision of the will : The proceeds to be placed at interest and disposed of as follows: My beloved wife, Sarah J., to have the proceeds during her natural life. If she should have *490heirs of my body, they to be supported and educated out of it, and, at the age of twenty-one years, to have one half of the property, and, at the death of the said Sarah J., the remainder; and I further direct that if, at the death of my wife, Sarah J., there should be no heirs of my body living, that (so, in original) I bequeath the proceeds of the real estate to Nathan Emmet Hulse and Charles S. Hulse (equally), sons of my brother, Silas Hulse.”
There are here several provisions for different people, connected together both grammatically and in sense, which have to be considered separately, but construed in connection with each other. So much of it as relates to the time of payment to the heirs of his body, when taken alone, is of such a character that the testator’s intention cannot to a certainty be known, as to whether he intended to vest the legacy in them before the times mentioned; but the words, " at the age,” and u at the death,” the courts have held, bring the gift within the class of cases where time is essential to the vesting of the legacy. Where, however, a contrary intention is indicated by other parts of the will, effect will be given to such intention. This part, as to time, when taken in connection with the preceding part of the sentence, shows to my mind that the testator meant to make the having of heirs of his body the essential condition of the gift to such heirs, the payment only being deferred' till the times indicated. This view is strengthened when we allow the force which is given by the courts to the further provision for their support and education (Paterson v. Ellis, 11 Wend., 259; Weyman v. *491Ringold, 1 Bradf., 42). In this view of the case, if there were no other provisions of the will to be considered, the legacy to the heirs of his body, on the birth of the son, related back to the death of the testator, and vested at that time in the son, payment of one half being deferred until he arrived at twenty-one years of age, and of the other half until the death of his mother.
There is, however, a further provision of the will to be considered, and its proper effect to be given it, which is: “ that, if, at the death of my wife, Sarah J., there should be no heirs of my body living, that (to be read as then) I give and bequeath the proceeds of the real estate,” etc. This was intended, either as a provision for the disposition of these proceeds in the event of his wife’s death, never having had heirs of his body, or, having had heirs, to impose a condition upon the gift to such heirs after they had come into existence, and as well to dispose of the same in that event. The first can hardly have been intended, for the expression is: “ if there should be no heirs of my body living,” which, while it might include either situation,—that there had been heirs, who had died, or that there never had been any,— more properly implies the fact that there had been such heirs. I, therefore, conclude that this provision relates to, and imposes a condition upon, the gift to the testator’s heirs, and that the taking by them should not be absolute but dependent upon the event of being living at the death of testator’s wife, and thus belonged “to that fluctuating class of devises which are liable to be defeated by the occurrence of *492some subsequent event (Delavergne v. Dean, 45 How. Pr., 206).
The son lived to take the one half given him on arriving at the age of twenty-one years, but died before his mother, and thereby this last clause became operative. This brings us to the consideration of the nature of the interest given by this last clause to the nephews. As I have shown, if the son had survived his mother, he would have taken absolutely, and the nephews would have had no interest in the estate. The gift to the nephews, therefore, depended upon a condition' precedent, i. e., the death of the heirs of the body of the testator before his widow. Nathan survived the testator, but died before the happening of the contingency upon which his interest depended. Did the gift to him thereby lapse ? Usually a lapse occurs by reason of the death of the legatee before the death of the testator; but, as Vice Chancellor McCouit says, in Marsh v. Wheeler (2 Edw., Ch. 162), “ still, there are cases of a. lapse when the party interested dies after the testator, provided it happened before the legacy is payable; and yet, to have this effect, it must clearly appear that the time of payment is made the substance of the gift, and that the testator meant the time of payment to be the period when the legacy should vest; and, in such a case, if the legatee die before the time arrives, although after the testator’s decease, the legacy necessarily fails.” And, as stated by Chief Judge Folger, in Loder v. Hatfield (71 N. Y., 98), “it is a general rule that the postponement of the time of payment will not, of itself, make a legacy contingent, *493unless it be annexed to the substance of the gift; or, as it is sometimes put, unless it be upon an event of such a nature that it is to be presumed that the testator meant to make no gift unless that event happened” (Redf. Surr. Prac., 575; Orph. As. v. Emmons; 3 Bradf., 148; Williams v. Seaman, 3 Redf., 148).
There can be no question but that the testator intended that there should be no gift to the nephews, unless his wife died without heirs of his body living. The gift was to the nephews as tenants in common, to them equally. There was, therefore, no survivor-ship ; but the share of Nathan, by reason of his death before the widow, lapsed; and, as there is no disposition made by the will, it passed to the next of kin of the testator, his son and widow, and not to the representatives of the deceased Nathan. ' Charles, being living, is entitled to an equal half of the fund, which the administrator of the estate of Mrs. Hulse is willing to pay him.
The administrator of Nathan Emmet Hulse, deceased, having no interest in the fund, his proceedings are dismissed.